           Case 1:21-cr-00075-RDM Document 19 Filed 02/18/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          :
                                                  :
                                                  :
        v.                                        :   Case No. 21-cr-75 (RDM)
                                                  :
MATTHEW RYAN MILLER,                              :
                                                  :
           Defendant.                             :


      UNITED STATES’ REQUEST FOR CERTAIN CONDITIONS OF RELEASE

           The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this Request for Certain Conditions of Release for

the defendant, Matthew Miller, pursuant to the Court’s Order at the February 16, 2021 Status

Hearing.

           On February 16, 2021, the Court advised the parties that it was inclined to release the

defendant to the High Intensity Supervision Program (HISP), pending the screening and approval

by the Pretrial Services Agency (PSA). On February 16, 2021, PSA issued a status report (ECF

No. 18) advising the Court that the defendant was screened and found eligible for the HISP

program. The government respectfully requests that as a part of the defendant’s release conditions,

the Court order that the defendant abide by the following conditions, as recommended by PSA in

its initial report and agreed upon by the defendant in the defendant’s Amended Motion for

Modification of Pretrial Detention Order (ECF No. 12, pg. 7):

                Do not apply for or possess a passport;
                Stay away from Washington, DC unless for Court, Pretrial or consultation with
                 attorney;
                Advise Pretrial Services of any travel within the US outside of home jurisdiction;
                No travel outside of the continental US without Court approval;
                Participate in all future proceedings as directed;

                                                  1
         Case 1:21-cr-00075-RDM Document 19 Filed 02/18/21 Page 2 of 2




              Do not possess any firearms; and
              No state/federal crimes.
It is the government’s understanding that the HISP program includes a requirement for location

monitoring and that the defendant abide by a curfew. In the event that that HISP program does not

include these provisions, the government respectfully requests that the Court order location

monitoring in order to ensure that the defendant abides by the stay away order, as well as complies

with a curfew in order to ensure the safety of the community.

       For the reasons provided at the hearing on February 16, 2020, the government’s opposition

and supplemental opposition to release, and in order to ensure the safety of the community, the

government respectfully requests that the Court issue the above-requested conditions of release.

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             New York Bar No. 4444188

                                      By:     /s/ Kaitlin A. Vaillancourt
                                             Kaitlin A. Vaillancourt
                                             D.C. Bar No. 1027737
                                             Assistant United States Attorney
                                             Federal Major Crimes Section
                                             United States Attorney’s Office for D.C.
                                             555 Fourth Street, N.W., Fourth Floor
                                             Washington, D.C. 20530
                                             E-mail: Kaitlin.Vaillancourt@usdoj.gov
                                             Telephone: (202) 252-2421


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I caused a copy of this Notice to be served upon counsel of
record, this 18th day of February, 2021.
                                                        /s/
                                                      Kaitlin A. Vaillancourt
                                                      Assistant United States Attorney


                                                  2
